Citation Nr: 0412555	
Decision Date: 05/13/04    Archive Date: 05/19/04

DOCKET NO.  03-21 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated at 50 percent.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel



INTRODUCTION

The veteran had active service from July 1943 to March 1946.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The rating for PTSD was 
raised from 30 to 50 percent disabling effective June 20, 
2002.  The appeal has continued for a further increased 
rating.

In October 2003 the Board remanded the case to the RO for 
additional development, to include another psychiatric 
examination.  The RO completed the additional development and 
returned the case to the Board for further appellate review.  
The appellant's representative submitted additional comments 
on behalf of the veteran in April 2004.

In the July 2003 substantive appeal, the appellant requested 
a Board hearing.  In a Board letter dated in September 2003, 
the appellant was informed that her hearing was scheduled for 
January 23, 2004, 9:00 a.m.  In a memorandum dated in January 
2004, the appellant canceled the hearing.

The appellant's case has been advanced on the Board's docket 
pursuant to the provisions of 38 C.F.R. § 20.900(c) (2003).


FINDINGS OF FACT

1.  For the period beginning on June 20, 2002, and ending on 
January 29, 2003, the veteran's PTSD manifested with a 
dysphoric mood, with blunted affect, and short-term memory 
impairment.  There were no audiovisual or visual 
hallucinations or suicidal or homicidal ideation.  Global 
Assessment of Functioning (GAF) was 40.

2.  For the period beginning on January 30, 2003, the 
veteran's PTSD manifests with his reliving past events of 
World War II and poor memory and recall of recent events, 
dislike of being around people, loud noises, and television 
programs related to war, and by his easily becoming mad and 
upset, and the veteran's PTSD is increasing in severity in 
combination with progressing dementia. 

3.  The veteran also is diagnosed as having dementia and 
Alzheimer's disease, which are not service connected.  His 
dementia is superimposed over his PTSD and is reportedly 
making it worse.

4.  For the period beginning on June 20, 2002, and ending on 
January 29, 2003, the evidence of record shows the veteran's 
PTSD to more nearly approximate major impairment in several 
areas due to occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; disturbances of motivation and mood; and, 
difficulty in establishing and maintaining effective work and 
social relationships.

5.  For the period beginning on June 20, 2002, and ending on 
January 29, 2003, occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships, has not been more nearly 
approximated.

6.  For the period beginning on January 30, 2003, the 
evidence of record shows the veteran's PTSD to more nearly 
approximate major impairment in several areas, to include 
judgment, thinking, mood, and social relations.

7.  For the period beginning on January 30, 2003, total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name, has not been 
more nearly approximated.


CONCLUSIONS OF LAW

1.  For the period beginning on June 20, 2002, and ending on 
January 29, 2003, the criteria for an evaluation in excess of 
50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic 
Code (DC) 9440 (2003).

2.  For the period beginning on January 30, 2003, the 
criteria for an evaluation of 70 percent, but no more, have 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.3, 4.7, 4.130, DC 9440 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board is aware of the decision in the case 
of Pelegrini v. Principi, 17 Vet. App. 412 (2004), which held 
that the notice and assistance provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West 2002), should be provided to a claimant prior to 
any adjudication of the claim.  That was done in this case, 
and except as described below, the VCAA notice is complete.

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), imposes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, as well as 
a duty to notify the claimant what information and evidence, 
if any, the claimant is to provide, what evidence VA will 
attempt to obtain, and for the claimant to submit any 
information or evidence in his or her possession.  38 C.F.R. 
§ 3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The VCAA also requires VA to assist the claimant 
with obtaining the evidence necessary to substantiate the 
claim.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 
(2003).

In a letter dated in January 2003 (letter), the RO informed 
the appellant of the provisions of the VCAA, VA's duty to 
assist her with the development of her claim, and how VA 
would comply with the duty to assist.  The letter informed 
the appellant that the RO would obtain any private treatment 
records she identified on the provided VA Forms 21-4142, 
provided he completed, signed, and returned, the forms to 
authorize VA to obtain the records identified.  The letter 
also informed the appellant that the RO had obtained the 
veteran's VA treatment records, and that a VA examination was 
being arranged.

Pursuant to the October 2003 remand, the appellant again was 
informed of the provisions of the VCAA in a letter dated in 
December 2003.  The December 2003 letter specifically 
informed the appellant of the evidence necessary to support a 
claim for an increased rating, informed her of all of the 
evidence obtained and associated with the claim file, and 
again explained to her who would obtain what evidence.  
Specifically, the December 2003 letter informed the appellant 
that VA would obtain any relevant records maintained by a 
federal agency, and that VA also would exert reasonable 
efforts to obtain non-federal records on her behalf.

The Board finds that the letter and the December 2003 letter 
meet the notice requirements of the VCAA.  38 U.S.C.A. 
§ 5103(a) (West 2002); Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to 
be codified at 38 U.S.C. § 5103(c)); 38 C.F.R. § 3.159(b)(1) 
(2003); Opinion Of The General Counsel 1-2004 (February 24, 
2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  To 
the extent that the letter was deficient, in that it did not 
explain the evidence needed to support a claim for an 
increased rating and who would obtain what evidence, the 
Board finds that deficiency harmless for the following 
reasons.  First, the adjudication which followed the initial 
VCAA notice via the letter was not an adverse adjudication.  
While it did not grant the maximum benefit allowable, see 
A.B. v. Brown, 6 Vet. App. 35 (1993), it did, nonetheless, 
grant the veteran an increase in his evaluation to the next 
level.  Second, the appellant was provided another notice 
letter, as well as the information contained in the October 
2003 remand.

As concerns the duty to assist, the RO obtained all of the 
veteran's VA treatment records and arranged for appropriate 
psychiatric examinations.  All records obtained or generated 
have been associated with the claim file.  Neither the 
appellant nor her representative has identified any evidence 
or information either desires developed to substantiate the 
claim.  Therefore, the Board finds that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  38 C.F.R. § 3.159(c) (2003).

Factual background.

Historically, the veteran was granted service connection for 
PTSD, with an evaluation of 30 percent, effective December 4, 
2000, by a November 2001 rating decision.  The appellant 
filed the veteran's current claim in December 2002.  A 
February 2003 rating decision increased the veteran's 
evaluation from 30 percent to 50 percent, effective June 20, 
2002.
A June 2002 VA treatment note reflects that the appellant 
reported that the veteran continued to have some memory 
problems.  He cannot remember people's names, especially 
those he just met.  The examiner observed the veteran to be 
alert and oriented to person, place, time, and situation.  He 
could not recall 3/3 items in five minutes.  The examiner 
noted the veteran's mood to be dysphoric with a blunted 
affect.  He had no audio or visual hallucinations or 
delusions, and he was not homicidal or suicidal.  GAF was 
assessed as 40.

A December 2002 VA treatment note reflects the veteran as 
alert in all spheres, but he could not recall 3/3 items in 
five minutes.  He had no current audiovisual hallucinations, 
his mood appeared dysphoric, and his affect a bit withdrawn.  
The veteran knew the current President but not past 
Presidents.  His PTSD was assessed as chronic, moderate to 
severe.  GAF was assessed as 40.

The January 2003 VA examination report reflects that the 
veteran presented accompanied by the appellant.  The 
appellant reported that the veteran still lives in the past, 
talking more and more about past events.  The veteran 
sometimes has difficulty sleeping at night, and he has 
difficulty recalling recent details.  He cannot stand loud 
noises, and he does not like to watch things related to war.  
The appellant is uncertain if the veteran experiences 
flashbacks.  The veteran denies active hallucinations but he 
has a tendency to get suspicious, distrustful, and paranoid.  
The appellant reports the veteran angers easily, and it is 
difficult for her to convince him that things are not the way 
he believes them to be.  At times, he gets very emotional and 
also depressed.  The veteran attends to his activities of 
daily living only with the appellant's assistance.  The 
appellant reports that nothing interests the veteran, very 
few things even register with him, he does not go to church, 
and he primarily stays at home.

The veteran and the appellant have been married for 54 years, 
and they have no children.  He presented for the examination 
casually dressed and ambulating with the aid of a cane.  He 
was oriented as to place and person but not to date and time.  
Attention and concentration were impaired.  The veteran could 
not do any routine mental calculations or serial 7s, and he 
could not give the days of the week in reverse order.  His 
memory, recall, and his judgment were impaired.  The veteran 
had no insight into the nature of his problems.  He denied 
being actively suicidal or homicidal.

The examiner rendered an Axis I diagnosis of PTSD by history, 
dementia, and Alzheimer's disease.  Axis IV was assessed as 
moderate, and Axis V was 45 as relates to his PTSD, and 35 as 
relates to his dementia.  The examiner observed that the 
veteran has developed a superimposed dementia, as reflected 
by his problems with memory and recall and the fact that he 
misplaces and loses things, and the fact that his wife must 
do most things for him.  The examiner noted that the 
veteran's PTSD symptomatology seems to be related to his 
living in the past, talking about the war, getting emotional, 
and easily getting mad and upset.  The veteran's superimposed 
dementia, however, camouflages the PTSD symptomatology, and 
the dementia seems to be becoming worse as he ages.  The 
examiner assessed the veteran as incompetent to handle his 
own affairs.

A February 2003 VA treatment note reflects the veteran 
presented for a routine follow-up for his dementia and PTSD 
accompanied by the appellant.  The appellant reported that 
the veteran saw intensive combat in World War II, to include 
the Battle of The Bulge.  The appellant reported that the 
veteran's memory continues to decline.  He seems to live in 
the past.  The veteran reported that he sleeps well most of 
the time, but occasionally nightmares awaken him and he 
cannot go back to sleep.  He is sometimes depressed, and he 
has feelings of helplessness and hopelessness.  The appellant 
reported that the veteran has never threatened anyone.  The 
veteran could recall only 1/3 items in five minutes.  He 
could not recall the model or color of his car at home.  His 
mood was dysphoric and his affect withdrawn.  The examiner 
opined the veteran as not suicidal or homicidal.  The 
examiner's assessment was PTSD and Alzheimer's disease, and 
GAF 40.
A May 2003 VA treatment note reflects the veteran as alert 
and oriented as to person and place.  He did not know the 
current month or President.  During the interview, he was 
told a nurse's name three times but he could not recall it.  
Even with prompts, he could not recall 3/3 items in five 
minutes.  His mood was dysphoric, with a withdrawn, flattened 
affect.  He was assessed as not suicidal or homicidal, and 
the appellant provides excellent care and nurturing of him.  
The examiner entered an assessment of PTSD, and Alzheimer's 
disease, moderate.  GAF was assessed as 35.

An August 2003 VA treatment note reflects that the appellant 
reported that the veteran's PTSD and dementia are worsening, 
as she has to supervise all of his activities of daily 
living.  The veteran stays focused on his past military 
events and talks about them frequently.  The examiner 
observed the veteran to be alert.  He was oriented to name 
and place.  He did not know the current month, and he could 
not recall the current President.  He scored a 10 on a 
Miniature Mental Status Examination.  His mood was dysphoric, 
with a flattened affect.  He did not appear suicidal or 
homicidal, and he had no current audio or visual 
hallucinations.  The examiner entered an assessment of PTSD, 
and Alzheimer's dementia, moderate to severe.  GAF was 
assessed at 30.

The December 2003 VA examination report reflects that the 
examiner's review of the veteran's file revealed the veteran 
to have medical problems with chronic renal failure, chronic 
obstructive pulmonary disease, diverticulitis, and aortic 
aneurysm. The appellant had to provide the veteran's history 
to the examiner.  The veteran presented in a wheelchair.  The 
appellant reported that the veteran has major problems with 
his memory and recall, as he is able to recall only his past 
combat experiences.  He gets mixed up and is easily 
irritated.  The appellant reports that, at least once a week, 
the veteran awakens startled and hollering.  The veteran gets 
very nervous and edgy, with some panicky type of feeling.  He 
gets depressed, feels hopeless and helpless, and cries 
easily.  He startles easily and cannot be approached from 
behind.  He cannot stand loud noises or low flying aircraft.  
The appellant reports that it is hard for the veteran to 
understand and he hears voices.  The examiner noted that the 
veteran leads a rather isolated life.  He is not interested 
in television, and the appellant has to be careful not to 
tune in war related programs.  The only way the appellant can 
leave the home is to take the veteran with her, which is the 
only way he leaves the home.  The veteran has no interests or 
activities, and he does not have visitors.

The examiner noted the veteran to be alert and oriented as to 
place and person but not to date and time.  His attention and 
concentration are impaired.  He is unable to do any mental 
calculations or serial 7s, and he could not give the days of 
the week in reverse order.  The veteran's memory and recall 
of recent events is impaired, and he unable to recall 3/3 
items in five minutes.  His judgment is impaired, and he has 
some insight into his problems.  The examiner did not note 
any evidence of looseness of associations, flight of ideas, 
or pressured speech.  The veteran is not suicidal or 
homicidal.  The examiner rendered an Axis I diagnosis of 
PTSD, chronic, delayed, and dementia, possibly Alzheimer's.  
Axis IV is assessed as moderate, and Axis V is assessed as a 
GAF of 40.

The examiner observed that the veteran's PTSD symptomatology 
has gotten progressively worse as he gets older, and he has 
developed symptoms of dementia. He cannot do much for himself 
because of his progressive dementia, as well as his chronic 
medical problems, including COPD, chronic renal failure, 
diverticulitis, and aortic aneurysm.  The examiner noted that 
the veteran's medical problems could not be related to his 
PTSD, but the veteran's dementia and progressive aging has 
made his PTSD symptoms worse.  The examiner noted the 
veteran's continued sleep disturbance, startle response, 
irritability, and limited social interaction.

The veteran's representative, citing Mittleider v. West, 11 
Vet. App. 181 (1998), asserts that it is impossible to 
delineate the veteran's non-service-connected dementia 
symptomatology from his service-connected PTSD 
symptomatology.  Therefore, all must be attributed to his 
PTSD.
Analysis.

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate DCs identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2003).  All 
potentially applicable regulations must be applied, Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), including 38 C.F.R. §§ 
4.1, 4.2, and 4.10, which require review of the entire 
history with an emphasis on the effects of disability, 
particularly on limitation of ordinary activity and lack of 
usefulness.  Not all disabilities will show all the specified 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21 (2003).  
The higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7 (2003).  Consideration may not be given to factors 
wholly outside the rating criteria.  Massey v. Brown, 7 Vet. 
App. 204, 208 (1994) (citing Pernorio v. Derwinski, 2 Vet. 
App. 625, 628 (1992)).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
present disability level is the primary concern, and past 
medical reports do not take precedence over current findings.  
Id.  The Board considers the applicability of a higher rating 
for the entire period in which the appeal has been pending.  
Id; Powell v. West, 13 Vet. App. 31, 35 (1999).  Further, the 
fact that a claimant is awarded a rating increase less than 
the maximum allowable does not dismiss an appeal.  An 
application for an increased rating is deemed to be for the 
maximum allowable.  AB v. Brown, 6 Vet. App. 35 (1993).

Current rating evaluations of mental disorders requires a 
thorough familiarity with the criteria of the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV).  38 C.F.R. § 4.130 (2003).  An evaluation of the 
disability level of a mental disorder is based on the total 
evidentiary picture of the appellant's occupational and 
social impairment.  Further, social impairment is not the 
sole criterion on which an evaluation is based.  38 C.F.R. 
§ 4.126(a), (b) (2003).  Not every criteria of a higher 
rating criteria must be met in order for an appellant to 
receive the higher evaluation, 38 C.F.R. § 4.21 (2003), and 
that any doubt as to whether to apply a higher rating is 
resolved in favor of the higher rating.  38 C.F.R. § 4.3 
(2003).  If a disability picture more nearly approximates the 
higher criteria, the higher rating will be assigned.  
38 C.F.R. § 4.7 (2003).  Further, applicable rating criteria 
are applied via an overall assessment of one's disability 
picture.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

A 50 percent evaluation is allowable where PTSD 
symptomatology manifests occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.103, DC 9440 (2003).

Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships, more nearly 
approximates an evaluation of 70 percent.  Id.
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, more 
nearly approximates an evaluation of 100 percent.  Id.

The Board rejects the representative's assertion that the 
impact of the veteran's advancing dementia is inseparable 
from his PTSD symptomatology.  The Board finds that, for the 
period beginning on June 20, 2002, and ending on January 29, 
2003, the evidence of record shows the veteran's overall 
PTSD disability picture to be fairly, reasonably, and 
appropriately, evaluated at 50 percent.  38 C.F.R. §§ 4.3, 
4.7, DC 9440 (2003).

The June 2002 and December 2002 VA treatment notes show the 
veteran's PTSD to manifest with a blunted affect and 
dysphoric mood disturbance.  The notes also show the veteran 
as alert and oriented in all spheres, with some short-term 
memory impairment.  His GAF of 40 reflects major impairment, 
but the evidence for this period does not show his 
impairment to more nearly approximate that of an evaluation 
higher than 50 percent.  There are other criteria included 
in the 50 percent rating criteria, but they have not been 
manifested.  Nonetheless, the Board deems the veteran's 
overall disability picture to more nearly approximate that 
of a 50 percent evaluation.  38 C.F.R. §§ 4.3, 4.7 (2003).

The Board finds that, for the period beginning on June 20, 
2002, and ending on January 29, 2003, a higher, 70 percent 
evaluation, is not warranted because the evidence shows the 
veteran's PTSD symptomatology does not more nearly 
approximate the criteria for a 70 percent evaluation.  
38 C.F.R. §§ 4.3, 4.7 (2003).  The veteran was not suicidal 
or homicidal, nor did he manifest impaired impulse control, 
spatial disorientation, or the other severe psychiatric 
symptomatology reflected in the criteria.  

The Board finds that, for the period beginning on January 
30, 2003, the evidence of record shows the veteran's overall 
PTSD disability picture to be fairly, reasonably, and 
appropriately, evaluated at 70 percent.  Id.

The January 2003 VA examination report assessed separate GAFs 
for the veteran's PTSD and his dementia.  The former was 
assessed a GAF of 45, and the latter, 35.  As the Court noted 
in Carpenter v. Brown, 8 Vet. App. 240, 242 (1995), GAF is a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  DSM-IV.  A 35 rating indicates major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood.  A GAF of 45 reflects any 
serious impairment in social, occupational, or school 
functioning.  Id.  As set forth in the DSM-IV, a GAF of 35, 
which is in the range of 31 to 40, is deemed to represent 
more serious pathology than one assessed in the higher range 
of 41 to 50.  The factual findings of the examinations 
support this reality in the veteran's case when they are 
assessed in light of the applicable rating criteria, as 
reflected by the examiner's observation in the January 2003 
report that the veteran's dementia camouflages his PTSD.  As 
noted, however, Board finds that the evidence shows that, as 
of the January 2003 examination, the veteran's PTSD increased 
in severity, notwithstanding the involvement of the veteran's 
dementia.  

The examiners at both the January 2003 and December 2003 
examinations noted the veteran's limited orientation, memory 
impairment, judgment impairment, and lack of insight into his 
problems, to be related to his progressing dementia.  
Further, the Board also notes that the examiners noted that 
the veteran's feelings of helplessness and hopelessness, 
which impact his depression, are due to his inability to care 
for himself, which also are related to his dementia, rather 
than his PTSD.  The appellant also reported that the veteran 
had audio hallucinations, as he hears voices.  Thus, while 
the veteran does not manifest all of the symptomatology of a 
70 percent evaluation, he does more nearly approximate them.

The Board finds that a 100 evaluation, is not warranted 
because the evidence shows the veteran's PTSD symptomatology 
does not more nearly approximate the criteria for a 100 
percent evaluation.  38 C.F.R. §§ 4.3, 4.7 (2003); see also 
Mauerhan v. Principi, 16 Vet. App. at 443-44; Mittleider v. 
West, 11 Vet. App. at 182; Waddel v. Brown, 5 Vet. App. at 
456-57.  The veteran does not manifest gross impairment in 
thought process or communication, exhibit inappropriate 
behavior, and he is not a threat to others.  The evidence 
shows the veteran's symptomatology which more nearly 
approximates the 100 percent evaluation to be due to his non-
service-connected dementia.  For example, the December 2003 
examination report shows the veteran's inability to attend to 
his activities of daily living and his feelings of 
helplessness and hopelessness to be due to his progressing 
dementia.


ORDER

Entitlement to an evaluation in excess of 50 percent for 
PTSD, for the period beginning on June 20, 2002, and ending 
on January 29, 2003, is denied.

Entitlement to an evaluation not to exceed 70 percent for 
PTSD, for the period beginning on January 30, 2003, is 
granted, subject to the law and regulations governing the 
award of monetary benefits.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



